DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-22, in the reply filed on 02/24/2022 is acknowledged.
Applicant argues that because a unity requirement was not issued in the international stage of the PCT application, then it is also not applicable for the instant application since for purposes of restriction they are examined under the same rules. 
In response, the argument is not persuasive because there appears to be nothing in the MPEP that states that the examiner cannot issue a unity requirement if the international searching authority or foreign office did not issue one for a related application.
Applicant also takes the position that even if a unity requirement was applicable it would not be burdensome for the examiner to examine all of the pending claims because the results of the search and examination of the parent PCT application are available to the examiner. 
In response, burden is not a test for determining whether restriction requirement is proper under 35 U.S.C. 371 restriction practice, and therefore the argument is irrelevant.
Applicant also argues that “the claims do indeed have unity of invention since there is a technical relationship among the claims involving one or more of the same or corresponding special technical features”, and that “the shredder hammers 22 of Graf et al. do not teach or suggest the claimed support plate. The claimed support plate is a support structure and rollers are configured to move in between two support plates.”
In response, the only shared technical feature between all of the groups of claims is the support plate, this is because claim 32 is drawn only to a “support plate for a planetary roller mill”. Further, the phrase “support plate” in the preamble of claim 32 does not inherently require any particular structure, and “for a planetary roller mill” of the preamble is merely intended use of the support plate and thus is not given patentable weight. Graf et al. discloses all the limitations of the body of the claim under broadest reasonable interpretation, therefore although Graf may not teach applicant’s disclosed invention, Graf does in fact anticipate the claimed invention of claim 32. Even if it were required that “for a planetary roller mill” be given patentable weight, fig. 4 of Mischanski (US 3,027,103 A) anticipates a planetary roller mill comprising the support plate of claim 32. 
For at least the reasons set forth above, the restriction requirement is proper. Accordingly, claims 23-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. The restriction is made final.
Claim Objections
Claims 3-5 and 17 are objected to because of the following informalities:
Regarding claims 3-5: the phrase “dry and calcining” should read ‘dry and calcine’ to be grammatically correct.
Regarding claim 17: the phrase “177 degrees Celsius (350 degrees Fahrenheit)” would be in better form if written as ‘177 degrees Celsius or 350 degrees Fahrenheit’.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
Such claim limitations are:
“means for adjusting” (clm. 20)
Because this limitation is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f). 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 1: it is unclear which structure is intended to heat the “heated air” (second to last line).
Regarding claim 2: there is no antecedent basis in the claim for “the first plate” and “the second plate”.
Regarding claim 4: it is unclear if it is the “flow area” or the “heated air” that provides “sufficient dwell time in the grinding area”.
Regarding claim 5: there is no antecedent basis in the claim for “the fine feed material”.
Regarding claim 7: it is unclear if “the feed material having a moisture content of greater than 5 wt%” is intended to be the same as or additional to “the feed material” of claim 1. Further, it is unclear if it is the “flow area” or the “heated air” that provides “sufficient grinding area”.
Regarding claim 8: it is unclear if “the feed material having a particle size of about 0.05 mm to about 50 mm” is intended to be the same as or additional to “the feed material” of claim 1.
Regarding claim 11: there is no antecedent basis in the claim for “the conical rollers”.
Regarding claim 15: there is no antecedent basis in the claim for “the plow assembly”.
Regarding claim 16: the claim recites in part, “each of the plurality of additional rollers having the radially outer surface that is in grinding communication with the grinding surface of the grinding rings”. There is no antecedent basis in the claim for “the radially outer surface” of each of the plurality of additional rollers, “the grinding surface of the grinding rings”, and “the grinding rings”. It appears said recitation should read, for example, ‘each of the plurality of additional rollers having a radially outer surface that is in grinding communication with a grinding surface of an grinding ring’.
Regarding claim 18: there is no antecedent basis in the claim for “the inside surface”. Further, it is unclear what structure the inside surface is referring to.
Regarding claim 21: the term “generally” renders the claim indefinite because the definition of generally is “usually or most of the time”. Therefore, it is unclear if the limitations that follow “generally” are actually required in the claim.
Correction of the above list of issues is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-10, 12-15, 21 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Mischanski (US 3,027,103 A), in view of Takeuchi et al. (US 2013/0055934 A1).
Regarding claim 1: Mischanski discloses a planetary roller mill for processing a feed material, the roller mill comprising:
a vessel assembly (110, 111, fig. 5) mounted to a stationary frame (13, fig. 1) and having an inside surface (see fig. 5);
a material feed supply (67-69) in communication with the vessel assembly (see fig. 1);
a grinding assembly (figs. 4, 5), positioned in the vessel assembly below the material feed supply (see fig. 1), the grinding assembly comprising:
an annular grinding ring (82) having an opening extending therethrough, the opening being defined by a radially inward facing grinding surface (surface of 82 in contact with roller 80) and having a first area (see fig. 4, the total area within the grinding ring 82 when the rest of the grinding assembly is not positioned within the grinding ring), the grinding ring being in sealing engagement with the inside surface of the vessel assembly (see fig. 5);
a shaft (91) rotatably mounted to the frame (shaft 91 is to be mounted to the frame 13 in the same manner as shaft 18 shown in fig. 1);
a first support plate (83, figs. 4, 5) secured to the shaft (91) and having a first axially facing surface defining a second area (the surface shown in fig. 4);
a second support plate (84) secured to the shaft and having a second axially facing surface defining a third area (the surface shown in fig. 4), the second support plate being spaced axially apart from the first support plate (see fig. 5);
a plurality of rollers (80) rotatably mounted to and positioned between the first support plate and the second support plate (see figs. 4, 5), each of the plurality of rollers being configured to move between the first support plate and the second support plate as a result of rotation of the shaft (91), each of the plurality of rollers having a radially outer surface that is in grinding communication with the grinding surface of the grinding ring (82);
an air supply system having an outlet in communication with the opening in the grinding ring for supplying air through the opening (see 70, 71, fig. 1 and col. 4, lns. 36-40); and
wherein the first support plate (83) and the second support plate (84) are of a non-circular shape (see fig. 4).
Mischanski does not explicitly disclose that the second area of the first support plate (the surface shown in fig. 4) and the third area of the second support plate (the surface shown in fig. 4) are of magnitudes which configure a flow area (the free space between rollers 80, fig. 4) through the opening of at least 30 percent of the first area (the total area within the grinding ring 82 when the rest of the grinding assembly is not positioned within the grinding ring) to provide a predetermined quantity of air to remove moisture from the feed material in the grinding assembly.
However, fig. 4 of Mischanski suggests a magnitude of the flow area is larger than a sum of the magnitudes of the second and the third areas, and thus the flow area is greater than 30 percent of the first area. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second area of the first support plate and the third area of the second support plate are of magnitudes which configure a flow area through the opening of at least 30 percent of the first area, as set forth above.
Williams is also silent regarding the air being heated to remove moisture from the feed material in the grinding assembly.
However, Takeuchi teaches supplying high-temperature gas or air to a material to dry the material while grinding the material in a roller mill to produce separation of entangled course particles (¶¶ [0052], [0053]; also see fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams such that the air is heated so as to be sufficient to dry the material while grinding to produce separation of entangled course particles, as taught by Takeuchi.
Regarding claim 2, which depends on claim 1: Mischanski discloses each of the plurality of rollers (80) has a bore axially extending therethrough (see fig. 5), the bore having an inside diameter, each of the plurality of rollers is mounted on a pin (86) secured to and extending between the first support plate (83) and the second support plate (84), the pin having an outside diameter that is less than the inside diameter of the bore (see fig. 5).
Regarding claim 3, which depends on claim 1: the modification of Williams in claim 1 teaches the predetermined quantity of heated air is sufficient to at least one of dry and calcine a feed material being processed (¶¶ [0052], [0053] and fig. 1 of Takeuchi).
Said modification does not explicitly teach the flow area is from 40 to 70 percent of the first area, or that the material being worked on is synthetic gypsum, natural gypsum or mixtures of synthetic gypsum and natural gypsum. 
However, by comparison of annotated fig. 4 of Mischanski with figs. 3C and 4A of applicant’s drawings it can be seen that the flow area of Mischanski is intended to have a magnitude less than that of fig. 3C but greater than that of fig. 4A.
Therefore, Mischanski suggests a percentage of flow area that falls within the acceptable range demonstrated by the embodiments of figs. 3C and 4A of applicant’s drawings, and thus it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mischanski such that the flow area is from 40 to 70 percent of the first area, as suggested by Mischanski, since it has been held that determining the optimum or workable ranges of a feature taught in the prior art involves only routine skill and/or experimentation in the art (MPEP 2144.05).
Consequently, because modified Mischanski teaches all of the claimed structure of the planetary roller mill, modified Mischanski would at least be capable of sufficiently drying or calcining natural or synthetic gypsum, or mixtures thereof. And examiner notes that it has also been held that the material worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115), and thus it is not required that the prior art explicitly teach processing natural or synthetic gypsum.
Regarding claim 4, which depends on claim 1: the modification of Williams in claim 1 teaches the predetermined quantity of heated air is sufficient to at least one of dry and calcine a feed material being processed (¶¶ [0052], [0053] and fig. 1 of Takeuchi).
Said modification does not explicitly teach the flow area is from 40 to 70 percent of the first area, or that the material being worked on is synthetic gypsum having about 10 wt% surface moisture and about 20 wt% chemical bond moisture, natural gypsum having about 5% surface moisture and about 20 wt% chemical bond moisture or a mixture of synthetic gypsum and natural gypsum about 5 wt% to about 10 wt% surface moisture and about 20 wt% chemical bond moisture, while providing sufficient dwell time in the grinding area to produce a ground calcined product of a predetermined particle size.
However, by comparison of annotated fig. 4 of Mischanski with figs. 3C and 4A of applicant’s drawings it can be seen that the flow area of Mischanski is intended to have a magnitude less than that of fig. 3C but greater than that of fig. 4A.
Therefore, Mischanski suggests a percentage of flow area that falls within the acceptable range demonstrated by the embodiments of figs. 3C and 4A of applicant’s drawings, and thus it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mischanski such that the flow area is from 40 to 70 percent of the first area, as suggested by Mischanski, since it has been held that determining the optimum or workable ranges of a feature taught in the prior art involves only routine skill and/or experimentation in the art (MPEP 2144.05).
Consequently, because modified Mischanski teaches all of the claimed structure of the planetary roller mill, modified Mischanski would at least be capable of sufficiently drying or calcining synthetic gypsum having about 10 wt% surface moisture and about 20 wt% chemical bond moisture, natural gypsum having about 5% surface moisture and about 20 wt% chemical bond moisture or a mixture of synthetic gypsum and natural gypsum about 5 wt% to about 10 wt% surface moisture and about 20 wt% chemical bond moisture, while providing sufficient dwell time in the grinding area to produce a ground calcined product of a predetermined particle size. And examiner notes that it has also been held that the material worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115), and thus it is not required that the prior art explicitly teach processing natural or synthetic gypsum having the claimed surface and chemical bond moistures.
Regarding claim 5, which depends on claim 1: the modification of Mischanski in claim 1 teaches the predetermined quantity of heated air is sufficient to at least one of dry and calcine a material being processed (¶¶ [0052], [0053] and fig. 1 of Takeuchi).
Said modification does not explicitly teach that the feed material is a fine feed material having a particle size of less than 1 millimeter.
However, because modified Mischanski teaches all of the claimed structure of the planetary roller mill, modified Mischanski would be capable of drying or calcining fine feed material having a particle size of less than 1 millimeter. Examiner notes that it has been held that the material worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115), and thus it is not required that the prior art explicitly teach that the material is a fine feed material having a particle size of less than 1 millimeter.
Regarding claim 6, which depends on claim 1: the modification of Mischanski in claim 1 teaches the predetermined quantity of heated air is sufficient to remove moisture from the feed material being processed (¶¶ [0052], [0053] and fig. 1 of Takeuchi).
Said modification does not explicitly teach the flow area is from 30 to 60 percent of the first area, or that the material being worked on is at least one of Kaolin clay, bentonite, limestone, pet coke and coal.
However, by comparison of annotated fig. 4 of Mischanski with figs. 3C and 4A of applicant’s drawings it can be seen that the flow area of Mischanski is intended to have a magnitude less than that of fig. 3C but greater than that of fig. 4A.
Therefore, Mischanski suggests a percentage that falls within the acceptable range demonstrated by the embodiments of figs. 3C and 4A of applicant’s drawings, and thus it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mischanski such that the flow area is from 30 to 60 percent of the first area, as suggested by Mischanski, since it has been held that determining the optimum or workable ranges of a feature taught in the prior art involves only routine skill and/or experimentation in the art (MPEP 2144.05). Consequently, because modified Mischanski teaches all of the claimed structure of the planetary roller mill, modified Mischanski would at least be capable of sufficiently removing moisture from at least one of Kaolin clay, bentonite, limestone, pet coke and coal. And examiner notes that it has also been held that the material worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115), and thus it is not required that the prior art explicitly teach any of said materials.
Regarding claim 7, which depends on claim 1: the modification of Mischanski in claim 1 teaches the predetermined quantity of heated air is sufficient to remove moisture from the feed material being processed (¶¶ [0052], [0053] and fig. 1 of Takeuchi).
Said modification does not explicitly teach the flow area is from 30 to 60 percent of the first area, or that the feed material being worked on has a moisture content of greater than 5 wt%, while providing sufficient grinding area to produce a ground dried product of a predetermined particle size. 
However, by comparison of annotated fig. 4 of Mischanski with figs. 3C and 4A of applicant’s drawings it can be seen that the flow area of Mischanski is intended to have a magnitude less than that of fig. 3C but greater than that of fig. 4A.
Therefore, Mischanski suggests a percentage that falls within the acceptable range demonstrated by the embodiments of figs. 3C and 4A of applicant’s drawings, and thus it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mischanski such that the flow area is from 30 to 60 percent of the first area, as suggested by Mischanski, since it has been held that determining the optimum or workable ranges of a feature taught in the prior art involves only routine skill and/or experimentation in the art (MPEP 2144.05). Consequently, because modified Mischanski teaches all of the claimed structure of the planetary roller mill, modified Mischanski would at least be capable of sufficiently removing moisture from feed material having a moisture content of greater than 5 wt%, while providing sufficient grinding area to produce a ground dried product of a predetermined particle size. And examiner notes that it has also been held that the material worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115), and thus it is not required that the prior art explicitly teach the feed material has a moisture content greater than 5 wt%. Further, the product is not germane to the patentability of the planetary roller mill and, thus, is not being given patentable weight.
Regarding claim 8, which depends on claim 1: the modification of Mischanski in claim 1 teaches the predetermined quantity of heated air is sufficient to remove moisture from the feed material being processed (¶¶ [0052], [0053] and fig. 1 of Takeuchi).
Said modification does not explicitly teach the flow area is from 30 to 60 percent of the first area, or that the feed material being worked on has a particle size of about 0.05 mm to about 50 mm.
However, by comparison of annotated fig. 4 of Mischanski with figs. 3C and 4A of applicant’s drawings it can be seen that the flow area of Mischanski is intended to have a magnitude less than that of fig. 3C but greater than that of fig. 4A.
Therefore, Mischanski suggests a percentage that falls within the acceptable range demonstrated by the embodiments of figs. 3C and 4A of applicant’s drawings, and thus it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mischanski such that the flow area is from 30 to 60 percent of the first area, as suggested by Mischanski, since it has been held that determining the optimum or workable ranges of a feature taught in the prior art involves only routine skill and/or experimentation in the art (MPEP 2144.05). Consequently, because modified Mischanski teaches all of the claimed structure of the planetary roller mill, modified Mischanski would at least be capable of sufficiently removing moisture from feed material having a particle size of about 0.05 mm to about 50 mm. And examiner notes that it has also been held that the material worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115), and thus it is not required that the prior art explicitly teach the feed material has a particle size of about 0.05 mm to about 50 mm.
Regarding claim 9, which depends on claim 1: Mischanski is silent regarding the radially outer surface of each of the rollers being convex and the grinding surface of the grinding ring being concave.
However, Takeuchi teaches the radially outer surface of each of the rollers (16, fig. 3) is convex and the grinding surface (14a) of the grinding ring (14) is concave (¶ [0032]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mischanski such that the radially outer surface of each of the rollers is convex and the grinding surface of the grinding ring is concave, as taught by Daimaru, since it has been held that merely changing the shape of an element known in the prior art is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed element is significant (MPEP 2144.04 IV).
Regarding claim 10, which depends on claim 1: Mischanski discloses the radially outer surface of each of the rollers (80, fig. 5) is substantially straight and the grinding surface of the grinding ring (82) is substantially straight (see fig. 5).
Regarding claim 12, which depends on claim 1: Mischanski discloses at least one wear member (87, fig. 5) removably disposed between the roller (80) and the first support plate (83).
Regarding claim 13, which depends on claim 1: Mischanski discloses the outlet (70, fig. 1) of the air supply system is connected to a bottom portion of the opening of the grinding ring, beneath the plurality of rollers (80) (compare figs. 1, 5; see col. 4, lns. 36-40).
Regarding claim 14, which depends on claim 1: Mischanski discloses the grinding assembly (fig. 5) comprises a plow assembly (75, 76, fig. 1) rotatable with the shaft (91) and configured to transport the feed material from below the grinding assembly to the plurality of rollers (80) and grinding ring (82) (col. 4, lns. 50-54).
Regarding claim 15, which depends on claim 1: Mischanski discloses the grinding assembly (fig. 5) comprises a plow assembly (75, 76, fig. 1), wherein the plow assembly is secured to the second support plate (see fig. 1, item 75 corresponds to item 113 in fig. 5; also see col. 4, lns. 50-54).
Regarding claim 21, which depends on claim 1: Mischanski discloses the first support plate (83, fig. 4) has a central area and a lobe extending outwardly from the central area (see annotated fig. 4 of Mischanski below), the lobe having an asymmetrical shape (fig. 4 below), the lobe having an area for receiving a roller mounting pin (fig. 4 below), the area having a center point (fig. 4 below), the asymmetric shape comprising a trailing edge and a leading edge opposite the trailing edge (fig. 4 below), the trailing edge extends further away from the center point than does the leading edge (see fig. 4 below, the dashed line from the center point to the trailing edge is longer than the dashed line from the center point to the leading edge).

    PNG
    media_image1.png
    274
    370
    media_image1.png
    Greyscale

Annotated Figure 4 of Mischanski


Regarding claim 22, which depends on claim 21: Mischanski discloses each of the plurality of rollers (80) has at least one axial end (see fig. 4); and
the center point is positioned on the at least one lobe (see fig. 4 above) such that during rotation of the first support plate (83) and the second support plate (84) in a direction from the trailing edge to the leading edge (clockwise direction), the at least one lobe covers at least a portion of the at least one axial end adjacent to the leading edge and the trailing edge (see fig. 4 above).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Mischanski, in view of Takeuchi, and further in view of Daimaru et al. (US 2014/0076210 A1).
Regarding claim 11, which depends on claim 1: Mischanski is silent regarding the radially outer surface of each of the rollers being conical and the grinding surface of the grinding ring is sloped to receive the conical outer surface.
However, Daimaru teaches a roller mill wherein the radially outer surface of each of the rollers (16, fig. 11) is conical and the grinding surface (14b) of the grinding ring (14) is sloped to receive the conical outer surface (see fig. 11).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mischanski such that the radially outer surface of each of the rollers is convex and the grinding surface of the grinding ring is concave, as taught by Daimaru, since it has been held that merely changing the shape of an element known in the prior art is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed element is significant (MPEP 2144.04 IV).
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Mischanski, in view of Takeuchi, and further in view of Xiao (CN 102350394 A).
Regarding claim 16, which depends on claim 1: Mischanski is silent regarding at least one additional support plate secured to the shaft, the at least one additional support plate being spaced axially apart from the first support plate and the second support plate; and
an additional plurality of rollers mounted to and positioned between the at least one additional support plate and one of the first support plate and the second support plate, each of the additional plurality of rollers being configured to move between the first support plate, second support plate and the at least one additional support plate as a result of rotation of the shaft, each of the plurality of additional rollers having the radially outer surface that is in grinding communication with the grinding surface of the grinding rings.
However, Xiao teaches a roller mill comprising a first support plate, a second support plate and an additional support plate spaced axially apart from the first and the second support plates (see the annotated figure of Xiao below); and
a plurality of rollers in grinding communication with a grinding ring, and an additional plurality of rollers mounted to and positioned between the at least one additional support plate and one of the first support plate and the second support plate (see the figure below), each of the additional plurality of rollers being configured to move between the first support plate, second support plate and the at least one additional support plate as a result of rotation of the shaft (see the figure below), each of the plurality of additional rollers having a radially outer surface that is in grinding communication with a grinding surface of at least one an additional grinding ring (see the figure below).

    PNG
    media_image2.png
    403
    784
    media_image2.png
    Greyscale

Annotated Figure of Xiao


	Xiao further teaches that roller mill produces large output with no material loss and good system stability relative to traditional roller mills (¶ [0010]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the support plate and roller configuration of Mischanski with that of Xiao, thereby obtaining the benefit of larger output with no material loss as well as good system stability, as taught by Xiao.
	Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Mischanski, in view of Takeuchi, and further in view of Storm (US 2016/0096182 A1).
	Regarding claim 17, which depends on claim 1: Mischanski is silent regarding the grinding assembly being configured for grinding the feed material at a grinding zone air temperature of at least 177 degrees Celsius or 350 degrees Fahrenheit.
However, Storm teaches a roller mill comprising a grinding assembly configured to grind feed material at grinding zone air temperature of at least 177 degrees Celsius or 350 degrees Fahrenheit in order to dry feed material having high moisture content (see fig. 1 and ¶ [0096]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Mischanski to grind the feed material at a grinding zone air temperature of at least 350 degrees Fahrenheit, thereby obtaining the benefit of being able to process feed materials having high moisture content, as taught by Storm.
Claims 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Mischanski, in view of Takeuchi, and further in view of Chen (US 2009/0121060 A1).
Regarding claim 18, which depends on claim 1: Mischanski discloses the material feed supply (67, 68, fig. 1) comprises an outlet that extends through the vessel assembly into an interior area thereof (see fig. 1).
Mischanski is silent regarding the material feed supply comprising a ramp secured to the inside surface of the vessel assembly and extending downwardly and radially inward relative to the outlet and at least partially between the outlet and the grinding ring.
However, Chen teaches a roller mill including a material feed supply (42, 140, 146, fig. 2) comprising an outlet (140) that extends through the vessel assembly into an interior area thereof and comprising a ramp (146) extending downwardly and radially inward relative to the outlet and at least partially between the outlet (140) and a grinding ring (66) (see fig. 2 and ¶ [0050] on pg. 5).
Therefore, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Mischanski with a ramp extending downwardly and radially inward relative to the outlet and at least partially between the outlet and the grinding, as taught by Chen, thereby enabling feeding of the material more directly to the rollers which would aid in minimizing small particles that are to be processed from first being entrained in the air from the air supply system.
Chen does not explicitly teach that the ramp is secured to the inside surface of the vessel assembly. However, examiner contends that securing the ramp to the inside surface would be just as obvious to the skilled artisan as securing it to the outside surface as no new or unexpected result is produced by either configuration, and thus securing the ramp to the inside surface cannot be the basis for patentability.
Regarding claim 19, which depends on claim 18: the modification of Mischanski set forth in claim 18 teaches a cover (69, fig. 1 of Mischanski) is positioned over the outlet and at least a portion of the ramp (146, fig. 2 and ¶ [0050] on pg. 5 of Chen).
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Mischanski, in view of Takeuchi and Chen, and further in view of Gibson (US 2,506,499 A).
Regarding claim 20, which depends on claim 18: Mischanski is silent regarding means for adjusting the vertical position of the rollers relative to the grinding ring.
However, Gibson teaches a roller mill comprising means for adjusting the vertical position of the rollers relative to the grinding ring to ensure the most efficient operation of the mill by adjusting the rollers until they lie in proper tracking relationship with the grinding ring (col. 4, lns. 59-68).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Mischanski with means for adjusting the vertical position of the rollers relative to the grinding ring, thereby ensuring the most efficient operation of the mill by adjusting the rollers until they lie in proper tracking relationship with the grinding ring, as taught by Gibson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725              

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725